Judgment reversed, and upon new findings by this court, plaintiff decreed to recover for value of his collateral applied by defendant after it had satisfied its mechanic’s lien. Having filed a lien for $1,479.90, such lien became security for this debt, although the debtor had then become bankrupt and the plaintiff as guarantor, in ignorance of this hen, had after-wards advanced other collateral. In this suit defendant had the burden of justifying a discharge of its Hen for only $656.90, since this rendered valueless the Hen to which plaintiff had a right to be subrogated. (Guild v. Butler, 127 Mass. 386, 390.) Under familiar equitable principles, a surety can recover back eoHeetions from his property after he has learned that the creditor’s acts have discharged his H’abiHty. (Chester v. Kingston Bank, 17 Barb. 271; 16 N. Y. 336.) Plaintiff, therefore, is entitled to repayment of the $1,022.68 coHected from his assigned security, with interest *928and costs in both courts. Jenks, P. J., Thomas, Mills, Rich and Putnam, JJ., concurred. Order to be settled with findings, on" notice before Mr. Justice Putnam.